DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/25/2021 has been entered.

Election/Restrictions
The applicant cites Figure 2 as providing support for claim 23. Figure 2 is a graph showing the degree of crystallinity in a regenerated bagasse fiber (page 4, lines 13). The applicant elected Species 2 of Species Group 1, wherein the regenerated cellulose fibers are derived from wood pulp. The applicant did not elect Species 6 of Species Group 1, wherein the regenerated cellulose fibers are derived from bagasse. Therefore, newly submitted claim 23 is directed to a non-elected species and is withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4, 7-9 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 states that nanoparticles are homogeneously dispersed throughout the fabric. The specification is silent regarding said limitation.  
Claims 1 and 9 state that the nanoparticles are adhered and in direct contact with the fibers and that the fabric is extruded from a homogeneous dispersion of cellulose and the nanoparticles. The specification is silent regarding said combination of limitations.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7-9 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires nanoparticles homogeneously dispersed throughout a fabric. It is not clear how a fabric, which inherently comprises pores between fibers, can have nanoparticles homogeneously dispersed throughout the fabric, when the nanoparticles are located within the fabric fibers. 
	Claims 1 and 9 state that the nanoparticles are adhered in direct contact with the fibers and that the fabric is extruded from a homogeneous dispersion of cellulose and the nanoparticles. It is not clear how nanoparticles located within fibers can be adhered in direct contact with said fibers. Rather, 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPN 6,037,280 to Edwards or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 6,037,280 to Edwards in view of USPN 6,136,044 to Todd and/or USPN 7,048,771 to Sun.
Claims 1 and 9, Edwards discloses a fabric comprising regenerated cellulose (e.g. rayon) fibers and (e.g. silver) nanoparticles homogenously dispersed throughout the fabric, wherein the nanoparticles have an average particle size diameter of 500 nanometers or less and adhere to the regenerated cellulose fibers through direct contact between the nanoparticles and the regenerated cellulose fibers, wherein the fabric is extruded (spun) from a homogeneous dispersion comprising a solution of cellulose and the 
Regarding the claimed particle size, the claimed range is anticipated or, at a minimum, it would have been obvious to one having ordinary skill in the art to make the fabric of Edwards with a particle size as claimed, no provide a fabric with the ability to deflect, reflect, absorb and/or scatter UV rays (column 2, lines 10-23). The claimed “extruded” limitation is interpreted to include spinning which extrudes material through fine orifices (of a plate called a spinneret). Plus, the claimed extruding limitation is a product-by-process limitation and determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Regarding the claimed cellulose II crystalline structure, Edwards discloses rayon fibers (regenerated cellulose fibers) that inherently have the claimed cellulose II crystalline structure (page 10, lines 11-14 of the current specification). Further regarding the claimed regenerated cellulose fibers and their crystalline structure, Todd and Sun disclose that it is known in the art to construct a nanoparticle impregnated fabric from rayon, viscose, or lyocell (see entire documents including the paragraph bridging column 5 and 6 of Todd and column 4, lines 16-29 of Sun) and the Office takes official notice that it is known in the art to use fiber materials such as rayon, viscose, lyocell, or bagasse. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabric and fibers of Edwards from any suitable material, such as rayon, viscose, lyocell, or bagasse, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claim 2, the regenerated cellulose (e.g. rayon) fibers are inherently derived from fibrous cellulose, wood pulp, cotton, paper, bast fiber, or bagasse (paragraph bridging columns 3 and 4).  
Claim 3, the (e.g. silver) nanoparticles are inherently unreactive with the regenerated cellulose fibers (column 4, lines 54-56). 
Claim 4, the (e.g. silver) nanoparticles are inherently electrically conductive (column 4, lines 54-56). 
Claim 7, the nanoparticles include silver (column 4, lines 54-56). 
Claim 8, the nanoparticles are present in an amount of from 0.01% to 10% by weight, based on the total weight of the fabric (paragraph bridging columns 6 and 7). Plus, Sun discloses that it is known in 
Claim 9, considering that the applied prior art discloses a substantially identical fabric and fiber material in terms of structure and materials, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). 
Claim 20, the nanoparticles have an average particle size diameter between 20 nanometer and 100 nanometers (column 4, lines 57-62).
Claim 21, the regenerated cellulose fibers may consist of (rayon) cellulose II crystalline structure (column 2, lines 29-32 and the paragraph bridging columns 3 and 4).
 Claims 21 and 22, Edwards discloses rayon fibers (regenerated cellulose fibers) that inherently have the claimed crystalline structure and X-ray diffraction peaks (page 10, lines 11-14 of the current specification). Further, Todd and Sun disclose that it is known in the art to construct a nanoparticle impregnated fabric from rayon, viscose, or lyocell (see entire documents including the paragraph bridging column 5 and 6 of Todd and column 4, lines 16-29 of Sun) and the Office takes official notice that it is known in the art to use fiber materials such as rayon, viscose, lyocell, or bagasse. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabric and fibers of Edwards from any suitable material, such as rayon, viscose, lyocell, or bagasse, 

Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive.
The applicant asserts that Edwards fails to teach or suggest particles within a fiber. The applicant asserts that Edwards only teach coating fibers with particles. The examiner respectfully disagrees. Edwards discloses that the particles may be incorporated into the fibers (column 5, lines 5-12 and the paragraph bridging columns 5 and 6).
The applicant also asserts that Edwards fails to specifically name the claimed particle size of 500 nm or less. The examiner respectfully disagrees. Edwards discloses that the particles may have a size of at least 5 nm (column 4, lines 57-62). Therefore, the claimed range is anticipated or, at a minimum, it would have been obvious to one having ordinary skill in the art to make the fabric of Edwards with a particle size as claimed, no provide a fabric with the ability to deflect, reflect, absorb and/or scatter UV rays (column 2, lines 10-23). 
In response, the applicant asserts that Edwards prefers to size of at least 6 microns. Applicant’s argument is not persuasive because all the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art even though the art teachings relied upon are phased in terms of a non-preferred embodiment or even as being unsatisfactory for the intended purpose, In re Boe, 148 USPQ 507 (CCPA 1966); In re Smith, 65 USPQ 167 (CCPA 1945); In re Nehrenberg, 126 USPQ 383 (CCPA 1960); In re Watanabe, 137 USPQ 350 (CCPA 1963). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art Id. at 554, 31 USPQ2d at 1132.). MPEP 2123.
The applicant also asserts that the applied prior art fails to teach or suggest the subject matter of claim 22. The examiner respectfully disagrees. Edwards discloses rayon fibers (regenerated cellulose fibers) that inherently have the claimed X-ray diffraction peaks (page 10, lines 11-14 of the current specification). Further, Todd and Sun disclose that it is known in the art to construct a nanoparticle impregnated fabric from rayon, viscose, or lyocell (see entire documents including the paragraph bridging column 5 and 6 of Todd and column 4, lines 16-29 of Sun) and the Office takes official notice that it is known in the art to use fiber materials such as rayon, viscose, lyocell, or bagasse. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabric and fibers of Edwards from any suitable material, such as rayon, viscose, lyocell, or bagasse, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 



Conclusion
The following patent is cited to further show the state of the art with respect to regenerated cellulose fibers exhibiting a cellulose II crystalline structure: USPN 5,910,279 to Yanai.
The following patent is cited to further show the state of the art with respect to regenerated cellulose fibers such as rayon, lyocell, and bagasse: USPAP 2015/0167249 to Ono.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789